DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the Drawings and Claims below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: the cubicle and plug-in electrical device as recited in claim 1; the second cam driving the second locking organ as recited in claim 3; the second lever causing the status feedback shaft to maintain the second locking organ in position as recited in claim 4; the access door, cables, the fourth cam acting on the third locking organ, and the third locking organ locking and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because “the position of which is” on line 5 should be changed to “the positions of which are”.

Claim 4 is objected to because “that” on line 5 should be deleted and it is unclear how the second lever causes the status feedback shaft to maintain the second locking organ in position. 
Claim 7 is objected to because it is unclear how the fourth cam acts on the third locking organ and how the third locking organ locks and unlocks the access door.
Claim 9 is objected to because “the corresponding position” lacks antecedent basis.
Claim 12 is objected to because “the position of which is” on line 5 should be changed to “the positions of which are”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-13 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Response to Arguments
Applicant's arguments filed12/16/2021 have been fully considered but they are not fully persuasive. The drawings remain objected to for failing to show the features noted in the objection above.  The claims also remain objected to since the features noted in the objections to claims 3, 4 and 7 above remain unclear.  In regard to claim 3, Applicant argues that the limitations are shown in Fig. 4.  However, Fig. 4 appears to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833